Scott, Judge,
delivered the opinion .of the court.
The proceedings in this case are not remarkable for their regularity, but we are not prepared to say that substantial justice has not been done by the judgment of the court below. The defendant has no right whatever to the money or property in controversy. His intestate Barker only claimed the fund as trustee, and'why suffer the defendant, claiming as Barker’s administrator, to hold it against the cestui que trust? The fact that the money and property were recovered from the plaintiff (Mrs. Barker) by the defendant Crouch, as ad*109ministrator of ber husband, is no defence for him in this suit. If he sired for and recovered trust property, he is a trustee. The circumstance that the present plaintiff was the defendant in that suit can make no difference, as she did not then claim the property as cestui que trust, but has since become entitled to it. As administrator of Barker, Crouch had nothing to do with funds which he held as trustee. It does not appear on what grounds Crouch recovered a judgment against the plaintiff Mrs. Barker. If one comes in possession of trust property, whether by suit or otherwise, he being a volunteer will be affected with the trust as to the cestui que trust. If at the time of the suit against Mrs. Barker (the plaintiff) she wrongfully held the trust property, and Crouch, the defendant, having the legal title, recovered it from her, he would still hold it subject to the trust. In this view we can see no objection to the judgment against him personally. By bringing the suit he accepted the trust, and having possessed himself of the trust fund, there is no hardship in holding him personally liable, especially as it does not appear that he appropriated the property in any way to the benefit of Barker’s estate. (Valingen’s Adm’r v. Duffy, 14 Pet. 282.)
The judgment will be affirmed;
Judge Richardson concurs. Judge Napton absent.